DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DehghanNiri et al. (US 20180126670).
Regarding claim 1, DehghanNiri teaches an additive manufacturing system comprising: 
additive manufacturing equipment 100 comprising a casing and an additive manufacturing head configured to form a plurality of layers (printing) of a structure within the casing (para 22); and 
an x-ray backscatter imaging system 160 configured to send an x-ray beam into the structure formed within the additive manufacturing equipment and detect scattered x-rays for imaging and analysis of the structure during fabrication (para 24 and 27).
Regarding claim 2, DehghanNiri teaches the casing of the additive manufacturing equipment includes a portion formed of an x-ray transmissive material 130, and wherein the x-ray backscatter imaging system is positioned outside of the casing (figure 3).
Regarding claim 3, DehghanNiri teaches the x-ray backscatter imaging system comprises a movement system 163 mounted on the casing of the additive manufacturing equipment and configured to move the x-ray backscatter imaging system relative to the casing (para 23).
Regarding claim 4, DehghanNiri teaches the movement system comprises X-translators and Y-translators (para 28).
Regarding claim 5, DehghanNiri teaches the x-ray backscatter imaging system is mounted on the casing of the additive manufacturing equipment such that the x-ray beam sent by the x-ray backscatter imaging system encounters the most recently formed layer of the structure first (figure 3).
Regarding claim 8, DehghanNiri teaches a scanner of the x-ray backscatter imaging system is contained (by 150) within the casing of the additive manufacturing equipment (figure 1).
Regarding claim 9, DehghanNiri teaches the scanner of the x-ray backscatter imaging system is associated with a same movement system as the additive manufacturing head (height adjustments, figure 3).
Regarding claim 10, DehghanNiri teaches an additive manufacturing system comprising: additive manufacturing equipment; and an x-ray backscatter imaging system configured to inspect a structure formed within the additive manufacturing equipment, the x-ray backscatter imaging system comprising an x-ray source, a rotating collimator, and a number of x-ray detectors; and a processor configured to isolate data for a number of nearest most layers by removing prior layer artifacts from scan data generated by the x-ray backscatter imaging system (para 22, 24, 27, figure 3).
Regarding claim 14, DehghanNiri teaches a casing of the additive manufacturing equipment includes a portion formed of an x-ray transmissive material, and wherein the x-ray backscatter imaging system is positioned outside of the casing (para 22, 24, 27, figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DehghanNiri in view of Safai et al. (US 20070269014).
Regarding claim 6, DehghanNiri teaches the x-ray backscatter imaging system comprises an x-ray source 162, and a number of x-ray detectors 162.
However DehghanNiri fails to teach a rotating collimator.
Safai teaches a rotating collimator (figure 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray source of DehghanNiri with the collimator as taught by Safai, since it would provide better beam formation.
Regarding claim 13, DehghanNiri fails to teach the x-ray backscatter imaging system comprises rotating anodes.
Safai teaches rotating anode (figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray source of DehghanNiri with the anode as taught by Safai, since it would provide better beam formation.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DehghanNiri in view of Shachal (US 20100140470).
Regarding claim 11, DehghanNiri fails to teach an automated aperture alignment system for aligning apertures in the x-ray backscatter imaging system.
Shachal teaches an automated aperture alignment (para 161).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of DehghanNiri with the automated system as taught by Shachal, since it would provide better beam formation.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DehghanNiri in view of Dirisio (US 20190357863).
Regarding claim 12, DehghanNiri fails to teach the x-ray backscatter imaging system further comprises an integrated high voltage power supply.
Dirisio teaches an integrated high voltage power supply (para 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the system of DehghanNiri with the integrated high voltage power supply as taught by Dirisio, since it would provide better mobility.
Allowable Subject Matter
Claims 15-20 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art fails to teach a processor configured to isolate data for a number of nearest most layers by removing prior layer artifacts from scan data as claimed in claim 7 and independent claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884